56 F.3d 27
131 Lab.Cas.  P 11,478, 10 IER Cases 1408
John HALKIAS, et al., Plaintiffs,John Halkias and Barry Jackson, Plaintiffs-Appellants,v.GENERAL DYNAMICS CORPORATION, Defendant-Appellee.James Anthony CUREINGTON, Plaintiff-Appellant,v.GENERAL DYNAMICS CORPORATION, Defendant-Appellee.Alvin STAUDT, on behalf of himself, and all others similarlysituated, Plaintiff-Appellant,v.GLASTRON, INC., Defendant-Appellee.
Nos. 93-1664, 93-1680 and 93-8204.
United States Court of Appeals,Fifth Circuit.
June 13, 1995.

Art Brender, Ft. Worth, TX, for appellants in No. 93-1664 and 93-1680.
Kary L. Moss, Executive Director, Sugar Law Center for Economic and Social Justice, Detroit, MI, for amicus, Texas AFL-CIO, et al. in Nos. 93-1664 and 93-1680.
Paul D. Inman, Gibson, Dunn & Crutcher, Dallas, TX, for appellee in Nos. 93-1664 and 93-1680.
Stephen A. Bokat, Mona C. Zeiberg, Nat. Chamber Litigation Center, Inc., Washington, DC, for amicus, Chamber of Commerce of USA in Nos. 93-1664 and 93-1680.
Randal C. Gray, New Braunfels, TX, for appellant in No. 93-8204.
Kary L. Moss, Executive Director, Barbara Harvey, NLG/Sugar Law Center, Detroit, MI, for amicus, Texas AFL-CIO & Atomic Workers in Nos. 93-1664 and 93-1680.
Ellen E. McLaughlin, Lee P. Schafer, Kenneth D. Schwartz, Seyfarth Shaw Fairweather & Geraldson, Chicago, IL, for appellee in No. 93-8204.
Appeals from the United States District Court for the Northern District of Texas;  John McBryde, Judge.
Appeal from the United States District Court for the Western District of Texas;  H.F. Garcia, Judge.
Before POLITZ, Chief Judge, WISDOM, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART and PARKER, Circuit Judges.
PER CURIAM:


1
Prior report: 31 F.3d 224, 825 F. Supp. 123.


2
The judgments in captioned proceedings are vacated and the matters are remanded to the district court for reconsideration in light of the Supreme Court's decision in North Star Steel Co. v. Thomas and Crown Cork & Seal Co., Inc. v. United Steelworkers of America, AFL-CIO-CLC, --- U.S. ----, 115 S. Ct. 1927, 132 L. Ed. 2d 27 (1995).